Exhibit 10.1

Execution Version

VOTING AGREEMENT TERMINATION AGREEMENT

This Voting Agreement Termination Agreement, dated as of May 23, 2016 (this
“Agreement”), is entered into by and between Shell Midstream Partners, L.P., a
Delaware limited partnership (“SHLX”) and Shell Pipeline Company LP, a Delaware
limited partnership (“SPLC”) (each, a “Party” and collectively, the “Parties”).

 

RECITALS:

A. WHEREAS, SHLX and SPLC entered into that certain Voting Agreement, dated as
of November 3, 2014 (the “Voting Agreement”), pursuant to which SHLX and SPLC
set forth their understanding with respect to certain matters related to the
governance of Bengal Pipeline Company LLC, a Delaware limited liability company.

B. WHEREAS, SHLX, SPLC and Shell Midstream Operating LLC entered into that
certain Contribution Agreement dated as of May 17, 2016 (the “Contribution
Agreement”).

C. WHEREAS, in connection with the Contribution Agreement, SHLX and SPLC desire
to terminate the Voting Agreement.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto agree as follows:

1. Termination of Voting Agreement. The Voting Agreement is hereby terminated,
and SHLX and SPLC are hereby released from their obligations thereunder.

2. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law.

3. Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all Parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument.

4. Entire Agreement. This Agreement supersedes all previous understandings or
agreements among the Parties, whether oral or written, with respect to the
subject matter of this Agreement. This Agreement contains the entire
understanding of the Parties with respect to the subject matter hereof. There
are no unwritten oral agreements between the Parties. No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or from part of this Agreement unless it is contained in
a written amendment hereto executed by the Parties hereto after the date of this
Agreement.

[Remainder of page intentionally left blank]

 

 

Voting Agreement Termination Agreement



--------------------------------------------------------------------------------

Shell Pipeline Company LP By:   Shell Pipeline GP LLC, its general partner By:  

/s/ Michele F. Joy

Name:   Michele F. Joy Title:   Vice President Shell Midstream Partners, L.P.
By:   Shell Midstream Partners GP LLC,   its general partner By:  

/s/ John H. Hollowell

Name:   John H. Hollowell Title:   President and Chief Executive Officer

Signature Page to Voting Agreement Termination Agreement